DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s argument received 9/08/2022, in response to Non-Final Rejection mailed 06/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: wherein the only the bioglass is crystallized by sintering (in line 3).  The instant specification only recites that in the initial preparation of the composition the bioglass is crystallized by sintering and then mixed with the biocompatible polymer resin to be used FDM (a three-dimensional printing).
 However, the claim as now written has different scope form what has been earlier presented, since “wherein only the bioglass is crystallized by sintering” prevents part that is formed and the secondary material (biocompatible polymer resin) being sintered or heat treated after formation, which applicant do not have possession. The scope of the new claim 1 different from what has been presented earlier. In an FDM process, a final part with the composition as in claim 1 may go thermal treatment, and according to newly amended claim limitation it prevents any thermal treatment to the biocompatible resin with the bioglass. 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: wherein the only the bioglass is crystallized by sintering (in line 3). This claim as written is vague and indefinite as it is unclear whether (i) the prepared composition includes bioglass that is crystallized by sintering before it is mixed with a biocompatible polymer resin, or the final use of the composition/material only the bioglass is crystallized by sintering (in a situation where it is a core -shell layer). For examination, “wherein only the bioglass is crystallized by sintering” is interpreted as the composition – including crystallized bioglass mixed with a biocompatible polymer resin (according to the instant specification pages 1-5).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hidekazu et al (JP H10309297 A, published 11-24-1998).
For claim 1, and 4, Hidekazu et al. teach crystallized bioglass (sintered) and biocompatible polymer (see Description of the preferred embodiment). Claim recites the composition is for or to be used in FDM; this considered intended use of the material. Hidekazu et al. further teach wherein the biocompatible polymer resin comprises one selected from the group consisting of poly(e-caprolactone) (PCL), polyethylene (PE), poly(methyl methacrylate) (PMMA), poly lactic acid (PLA), poly-L—lactic acid (PLLA), polyglycolide (PGA), poly lactic-co-glycolic acid (PLGA), polyvinyl chloride (PVC), polytetrafluoroethylene (PTFE), polyethylene terephthalate
(PET), polyurethane, polyacetal, polyamide, polyamide elastomer, polyester, polyester
elastomer, polypropylene, polyacrylonitrile, polysulfone, polyorthoester, polyanhydride,
chitosan, gelatin, collagen, and a combination thereof (“polylactic acid” lactic acid- glycolic acid, etc, see claims of Hidekazu et al). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0354860 A1) in view of Hidekazu et al (JP H10309297 A, published 11-24-1998).
The Examiner notes claim 1 recites: wherein only the bioglass is crystallized by sintering. According to instant specification, a bioglass is sintered first and then mixed with the biocompatible polymer resin, which is ready for use in FDM (“intended use"). This is yet to be claimed that the mixture is formed where the bioglass goes through crystallization via sintering.  Claim 1 as written (wherein the only the bioglass is crystallized by sintering) broadly can be interpreted as intended use of the material rather than preparation of the composition. 
For claims 1 and 3-4, Wang et al teach a composition for a fused deposition modeling (FDM) 3D printer comprising: a bioglass and biocompatible polymer resin (see [0011][0018][0023] recites use of hydrogel polymer such as polyester and ceramic powder such as bioglass used together for 3D printer composition including FDM); the bioglass goes through sintering process (which is crystallized) (see [0011],[0013],[0014]). It is noted that sintering process that occurs in Wang et al. is an intended use of the materials. 
The instant specification, technical background on page 1, states that pre-sintering the bio-glass before mixing with poly (e-caprolactone); even if it is intended to be claimed, and Wang et al fail to teach only bioglass is sintered (“pre-sintered”) before mixing the components. 
Additionally, also pertaining to same field of endeavor, bioglass and biocompatible polymer, Hidekazu et al. teach crystallized bioglass (sintered) and biocompatible polymer (see Description of the preferred embodiment) are used in combination to form a product. Hidekazu et al. further teach wherein the biocompatible polymer resin comprises one selected from the group consisting of poly(e-caprolactone) (PCL), polyethylene (PE), poly(methyl methacrylate) (PMMA), poly lactic acid (PLA), poly-L—lactic acid (PLLA), polyglycolide (PGA), poly lactic-co-glycolic acid (PLGA), polyvinyl chloride (PVC), polytetrafluoroethylene (PTFE), polyethylene terephthalate (PET), polyurethane, polyacetal, polyamide, polyamide elastomer, polyester, polyester elastomer, polypropylene, polyacrylonitrile, polysulfone, polyorthoester, polyanhydride, chitosan, gelatin, collagen, and a combination thereof (“polylactic acid” lactic acid- glycolic acid, etc, see claims of Hidekazu et al). 
Thus, it would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Wang et al with having a crystallized bioglass with biocompatible polymer, as taught by Hidekazu et al., for the benefit of making desired bio-ceramic product having desired strength
As for claims 5-6, Wang et al in view Hidekazu et al of teach all the limitation to the claim invention however fails to teach the composition including 10-70% by weight of bioglass and 30-90% by weight of biocompatible polymer based on the total weight of the composition. In different embodiment, Wang et al teach adjusting weight ratio of ceramic powder based on the type of ceramic and other polymer used (see [0039]) and Hidekazu et al teaches adjusting ratio of bioglass and polymers (see description), therefore, it would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to optimize the quantity of bioglass with specific polymer, for the benefit of producing necessary functional properties and mechanical properties in the final article produced. 
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0354860 A1) in view of Hidekazu et al (JP H10309297 A, published 11-24-1998) and in further view of Juszczyk et al (US 2016/0128837 A1). 
As for claim 2, Wang et al teach all the limitation to the claim invention, however, fail to teach wherein the bioglass comprises one selected from the group consisting of CaO, SiO2, P2O5, B2O3, and a combination thereof.
In the same field of endeavor, pertaining to bio-glass composition and use, Juszczyk et al teach bio-glass comprises one selected from the group consisting of CaO, S102, P20s, B03, and a combination thereof (see [0079]) for the benefit of producing a ceramic component having desired functional properties (see abstract). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the bio-glass composition above combination with further including specific components as suggested by Juszczyk et al. for the benefit of producing desired ceramic component (see abstract; [0079]-[0085]). 
Response to Arguments
Applicant’s amendment to claim 1, changes the scope of the claim. Upon review of the instant specification, it appears the in the composition, bioglass gets sintered first, and then gets mixed into the polymer (which is yet to be claimed).  Claim 1 as written does not clearly state that bioglass is first sintered, and then is mixed with the polymer as in the specification in order to prepare the composition to be used in FDM. Furthermore, claim 1 does not yet include all the components of the bioglass or specific polymers as provided in the specification, and therefore, is similarly rejected. 
The examiner would like to note that “bioglass” behave similarly to ceramic properties, and it is known in the art to sinter or even pre-sinter ceramic composition before they are printed (3D printed), to provide desired strength, and control the shrinkage of the materials.  Wang et al in combination with Hidekazu et al, teach use of crystallized bioglass with biocompatible polymer to make a product; thus, there is no novelty in the claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0023373 -pre-sintering before forming the structure; US 10,981,326 B1 suggest powder-based material to be pre-sintered- in green state and then sintered for forming final article; see US 2018/0154580 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743